COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00376-CV


RUEBEN MENDOZA                                                           APPELLANT

                                          V.

FORT WORTH HOUSING                                                       APPELLEES
AUTHORITY AND AMERITEX
SECURITY


                                       ----------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 352-259031-12

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      After pro se appellant Rueben Mendoza failed to file his brief, we notified

him that if he did not file a response reasonably explaining his failure to timely file

a brief, we would dismiss the appeal for want of prosecution. See Tex. R. App.

P. 38.8(a)(1). Mendoza filed a response, but it did not set out a reasonable

      1
       See Tex. R. App. P. 47.4.
explanation for his failure to file a brief, and Appellee Fort Worth Housing

Authority (FWHA) filed a motion to dismiss the appeal based on Mendoza’s

failure to file his brief and his failure to state a reasonable explanation for his

failure to file his brief. Mendoza filed a response to FWHA’s motion, in which he

stated that because of his health issues, he was “being forced to step back,

heal[,] and regenerate . . . and leave this case unfinished.” Therefore, we grant

FWHA’s motion and dismiss the appeal for want of prosecution. See Tex. R.

App. P. 38.8(a)(1), 43.2(f).



                                                   PER CURIAM

PANEL: MCCOY, MEIER and GABRIEL, JJ.

DELIVERED: November 20, 2014




                                        2